Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Hildreth on 5/18/22.
The application has been amended as follows: 
A. 	the claims are amended as follow:

1.	(Canceled) 

2.	(Currently Amended) A method for detecting biometric parameters using an implant system including an implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:
	measuring, with the at least one sensor, at least one biometric parameter regarding a relative positioning between the implant and at least one bone; [[and]]
	displaying on an electronic display data associated with the at least one biometric parameter measured by the at least one sensor;
measuring, with the at least one sensor, a load on at least one condyle surface of the implant; and
	displaying, on the electronic display, a location of a point of contact for the condyle surface and the load.

3.	(Previously Presented) The method of claim 2, wherein the at least one sensor monitors changes in the at least one biometric parameter.

4.	(Canceled) 

5.	(Previously Presented) The method of claim 2, wherein the at least one sensor further comprises a power source.

6.	(Previously Presented) The method of claim 2, wherein the at least one sensor is a plurality of sensors; and each of the plurality of sensors is a different sensor type.

7.	(Previously Presented) The method of claim 6, wherein each sensor type measures a different biometric parameter. 

8.	(Canceled) 

9.	(Previously Presented) The method of claim 6, wherein the plurality of sensors comprises a sensor array positioned within a joint.

10.	(Previously Presented) The method of claim 9, wherein the sensor array is integrated into a common housing.

11.	(Previously Presented) The method of claim 2, wherein the implant is a knee implant and the method further comprises:
	displaying the position of a tibia and the knee implant in relation to each other on the electronic display.

12.	(Previously Presented) The method of claim 2, further comprising:
	detecting whether the at least one biometric parameter is within a predetermined range.

13-20.	(Canceled)

21. 	(Currently Amended) A method for detecting biometric parameters using an implant system including a knee implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:	
measuring, with the at least one sensor, at least one biometric parameter to detect relative positioning between the knee implant and at least one bone; 
measuring whether data associated with the biometric parameter is outside a predetermined range; and
	displaying on an electronic display the positioning of the knee implant relative to the at least one bone, wherein the at least one sensor is positioned within a tibial stem of the knee implant.

22.	(Canceled) 

23.	(Previously Presented) The method of claim 2, wherein displaying the data includes visually displaying the at least one bone and the implant.

24.	(Canceled) 

25.	(Previously Presented) The method of claim 21, further comprising activating an alarm when the biometric parameter is outside the predetermined range.

26.	(Previously Presented) The method of claim 21, further comprising:
measuring, with the at least one sensor, a load on at least one condyle surface of the knee implant; and
	displaying, on the electronic display, a lookup table indicating changes in a thickness of the knee implant.

	27.	(Currently Amended) A method for detecting biometric parameters using a system including an implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:
	measuring, with the at least one sensor, at least one biometric parameter regarding three-dimensional spatial information of the implant and at least one bone; 
	displaying, on an electronic display, data associated with the at least one biometric parameters measured by the at least one sensor; and
measuring whether data associated with the biometric parameter is outside a predetermined range and activating a notification when the biometric parameter is outside the predetermined range.

	28.	(Previously Presented) The method of claim 27, wherein displaying the data includes visually displaying the at least one bone and the implant in a three-dimensional manner.

	29.	(Previously Presented) The method of claim 28, wherein the at least one bone includes at least two bones at a joint, and displaying the data includes visually displaying the joint and the implant positioned at the joint.

	30.	(Canceled) 

	31.	(Previously Presented) The method of claim 27, further comprising: 
measuring, with the at least one sensor, a load on the implant; and
displaying, on the electronic display, (i) a location of a point of contact for the load and/or (ii) a lookup table indicating changes in a thickness of the implant.

	32.	(New) A method for detecting biometric parameters using an implant system including a knee implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:	
measuring, with the at least one sensor, at least one biometric parameter to detect relative positioning between the knee implant and at least one bone; 
measuring whether data associated with the biometric parameter is outside a predetermined range; 
displaying on an electronic display the positioning of the knee implant relative to the at least one bone; and
activating an alarm when the biometric parameter is outside the predetermined range.

33.	(New) A method for detecting biometric parameters using an implant system including a knee implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:	
measuring, with the at least one sensor, at least one biometric parameter to detect relative positioning between the knee implant and at least one bone; 
measuring whether data associated with the biometric parameter is outside a predetermined range; 
displaying on an electronic display the positioning of the knee implant relative to the at least one bone;
measuring, with the at least one sensor, a load on at least one condyle surface of the knee implant; and
	displaying, on the electronic display, a lookup table indicating changes in a thickness of the knee implant.

34.	(New) A method for detecting biometric parameters using a system including an implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:
	measuring, with the at least one sensor, at least one biometric parameter regarding three-dimensional spatial information of the implant and at least one bone; and
	displaying, on an electronic display, data associated with the at least one biometric parameters measured by the at least one sensor;
measuring, with the at least one sensor, a load on the implant; and
displaying, on the electronic display, (i) a location of a point of contact for the load, and/or (ii) a lookup table indicating changes in a thickness of the implant.

35.	(New) A method for detecting biometric parameters using an implant system including a knee implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:
	measuring, with the at least one sensor, at least one biometric parameter regarding a relative positioning between the knee implant and at least one bone; and 
	displaying, on an electronic display, data associated with the at least one biometric parameter measured by the at least one sensor, wherein the at least one sensor is positioned within a tibial stem of the knee implant.

	36.	(New) A method for detecting biometric parameters using a system including an implant and at least one sensor, wherein the at least one sensor is configured for wireless communication and a processing system is in communication with the at least one sensor, the method comprising:
	measuring, with the at least one sensor, at least one biometric parameter regarding three-dimensional spatial information of the implant and at least one bone; and
	displaying, on an electronic display, data associated with the at least one biometric parameters measured by the at least one sensor, wherein the at least one sensor is positioned within a tibial stem of the knee implant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775